J-S21044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                 :    IN THE SUPERIOR COURT OF
                                              :          PENNSYLVANIA
                                              :
                v.                            :
                                              :
                                              :
 BRANDON STRAITIFF,                           :
                                              :
                      Appellant               :           No. 1800 WDA 2019

               Appeal from the Order Entered November 15, 2019
                 in the Court of Common Pleas of McKean County
              Criminal Division at No(s): CP-42-MD-0000147-2019

BEFORE: LAZARUS, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                                   FILED JULY 21, 2020

        Brandon Straitiff (“Straitiff”) appeals from the Order denying his Petition

for   Writ   of Habeas    Corpus,   through       which    Straitiff   sought   to   halt

his extradition to the State of Idaho. Straitiff’s counsel has filed a Petition to

Withdraw as counsel and a brief pursuant to Anders v. California, 386 U.S.

738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

We grant counsel’s Petition to Withdraw, and dismiss Straitiff’s appeal as

moot.

        In its Opinion, the trial court provided the following history underlying

the instant appeal:

               [Straitiff] was apprehended regarding a pending [w]arrant
        for him issued by the State of Idaho. Idaho requested the return
        of [Straitiff] to address pending felony charges. [Straitiff] was
        held until the obtainment of a Governor’s Warrant for his
        Extradition to Idaho.       [Straitiff] filed a [h]abeas [c]orpus
        Petition[,] and [a] hearing to address it was held on November
        22, 2019. [Straitiff] asserted that the Commonwealth could not
J-S21044-20


      demonstrate that he was the individual, namely Brandon Straitiff,
      who was requested by the State of Idaho. [Straitiff] presented no
      testimony or evidence at the [h]abeas hearing. His sole argument
      was that the Commonwealth failed to present sufficient evidence
      to demonstrate that he was Brandon Straitiff.

Trial Court Opinion, 12/26/19, at 1 (unnumbered). On November 22, 2019,

the trial court denied Straitiff’s habeas corpus Petition. Straitiff was extradited

to the State of Idaho on December 4, 2019. On December 5, 2019, Straitiff

timely filed a Notice of Appeal, followed by a court-ordered Pa.R.A.P. 1925(b)

Concise Statement of matters complained of on appeal.

      Before this Court may consider the merits of the issues raised by

Straitiff, we must address counsel’s Petition to Withdraw from representation.

See Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa. Super. 2010)

(stating that, “[w]hen presented with an Anders           brief, this Court may

not review the merits of the underlying issues without first passing on the

request to withdraw.”).     According to Santiago, in the Anders brief that

accompanies counsel’s petition to withdraw, counsel must

      provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Here, counsel’s Petition to Withdraw states that she has reviewed the

record and concluded that the appeal is frivolous.          Additionally, counsel

                                       -2-
J-S21044-20


notified Straitiff that she was seeking permission to withdraw, furnished

Straitiff with copies of the Petition to Withdraw and Anders Brief, and advised

Straitiff of his right to retain new counsel, or proceed pro se, to raise any

points that Straitiff believes are worthy of this Court’s attention.   See id.

Accordingly, counsel has satisfied the procedural requirements of Anders.

      We next determine whether counsel’s Anders Brief meets the

substantive dictates of Santiago. Our review of the Anders Brief discloses

that counsel has provided the facts and procedural history of the case.

Additionally, counsel refers to one substantive claim that could arguably

support the appeal, and concludes that the issue is wholly frivolous. Because

appellate counsel has satisfied the above requirements, we will address the

substantive issue raised in the Anders Brief. In addition, we must conduct “a

simple review of the record to ascertain if there appear on its face to be

arguably meritorious issues that counsel, intentionally or not, missed or

misstated.” Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super.

2018) (en banc); see Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa.

Super. 2018) (en banc) (noting that Anders requires the reviewing court to

“review ‘the case’ as presented in the entire record with consideration first of

issues raised by counsel.”).

      The Anders Brief presents the following claims for our review:

      (1)   Whether the trial court erred by allowing additional
            testimony and exhibits to be entered into the record after
            the presentation of evidence had already concluded.


                                     -3-
J-S21044-20


           a. Specifically, did the trial court commit legal error by
              questioning    Sheriff    Daniel   Woods    after   the
              Commonwealth and [d]efense [counsel] had already
              presented argument[?]

           b. Additionally, did the trial court commit legal error by
              allowing the Commonwealth to enter the Governor’s
              [W]arrant and accompanying documentation into the
              record after the Commonwealth and [d]efense [counsel]
              had already rested and [the d]efense [had] presented
              argument[?]

     (2)   Whether the Commonwealth failed to establish that
           [Straitiff] is the person demanded by the State of Idaho[?]

Anders Brief at 4.

     Before addressing these claims, we observe that in his Pa.R.A.P.

1925(b) Concise Statement, as well as in the Statement of Questions Involved

in the Anders Brief, Straitiff concedes that the issues are now moot. Concise

Statement, 12/19/19, ¶ 3; Anders Brief at 4.            Specifically, Straitiff

acknowledges that he was extradited to the State of Idaho. See id.

     In Commonwealth v. Caffrey, 508 A.2d 322 (Pa. Super. 1986), this

Court addressed a case in a similar procedural posture.      In Caffrey, the

appellant had filed a petition for writ of habeas corpus seeking to prevent

his extradition to the State of Delaware. Id. at 323. The petition was denied

in the trial court, and Caffrey appealed that decision. Id. However, Caffrey

was extradited prior to the issuance of this Court’s decision.             Id.

Consequently, this Court quashed the appeal as moot.      Id. at 324.     In a

footnote, the Court explained that




                                     -4-
J-S21044-20


       [t]his does not leave all those denied the writ no appellate review.
       A stay of the extradition could be sought pending appeal. See,
       [e.g.], Commonwealth ex rel. Raucci v. Price, … 185 A.2d 523
       (Pa. 1962). Had appellant utilized that procedure, he would, most
       likely, still be in this state and we would have the ability to rule on
       the merits of his appeal. However, he did not[,] and we do not.

Id. at 324 n.3.

       Here, Straitiff did not request a stay of the extradition proceedings,

pending the outcome of his appeal of the denial of habeas corpus relief.

Because Straitiff has been extradited to Idaho, this Court cannot afford him

the requested relief.1      Consequently, the instant appeal is moot.      Further,

counsel’s assessment of the appeal as frivolous is confirmed, and our

independent review of the record reveals no potentially meritorious issues.2

We therefore grant counsel’s Application to Withdraw, and dismiss Straitiff’s

appeal.

       Application to Withdraw granted. Appeal dismissed.




____________________________________________


1 We observe that Straitiff does not raise any exception to the mootness
doctrine.

2Even if we could reach the merits of the claims raised by Straitiff, we would
conclude that they lack merit for the reasons stated in the trial court’s Opinion.
See Trial Court Opinion, 12/26/19, at 1-3 (unnumbered).

                                           -5-
J-S21044-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/21/2020




                          -6-